Ameritas Life Insurance Corp. ("Ameritas Life") Ameritas Life Insurance Corp. Separate Account LLVL ("Separate Account") Supplement to: Ameritas Low-Load ® Variable Universal Life Prospectus Dated May 1, 2008 Supplement Dated May 1, 2014 1. Subaccount underlying portfolios available as variable investment options for your Policy are: FUND NAME Portfolio Name- Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective American Century Investments American Century Investment Management, Inc. American Century VP International Fund, Class I Capital growth. American Century VP Mid Cap Value Fund, Class I Long-term capital growth; income is secondary. Calvert Variable Products, Inc.* Calvert Investment Management, Inc. Calvert VP EAFE International Index Portfolio, Class I – World Asset Management, Inc. Index: MSCI EAFE Index. Calvert VP Natural Resources Portfolio – Ameritas Investment Partners, Inc. ("AIP") Capital growth. Calvert VP S&P 500 Index Portfolio ** – AIP Index: S&P 500 Index. Calvert VP SRI Large Cap Value Portfolio *** Long-term capital appreciation. Calvert VP Volatility Managed Moderate Portfolio, Class F – AIP and Milliman Current income. Calvert Variable Series, Inc.* Calvert Investment Management, Inc. Calvert VP SRI Balanced Portfolio, Class I *** Income and capital growth. DWS Investments VIT Funds Deutsche Investment Management Americas Inc. DWS Small Cap Index VIP Portfolio, Class A – Northern Trust Investments, Inc. Index: Russell 2000® Index. DWS Variable Series I Deutsche Investment Management Americas Inc. DWS Capital Growth VIP Portfolio, Class A Long-term growth of capital. DWS Variable Series II Deutsche Investment Management Americas Inc. DWS Global Growth VIP Portfolio, Class A Long-term capital growth. DWS Small Mid Cap Value VIP Portfolio, Class A Long-term capital appreciation. Fidelity® Variable Insurance Products Fidelity Management & Research Company Fidelity® VIP Contrafund® Portfolio, Initial Class Long-term capital appreciation. Fidelity® VIP High Income Portfolio, Initial Class Income and growth. Fidelity® VIP Investment Grade Bond Portfolio, Initial Class Bond. Fidelity® VIP Mid Cap Portfolio, Service Class Long-term growth. Fidelity® VIP Overseas Portfolio, Initial Class Long-term growth. Fidelity® VIP Strategic Income Portfolio, Initial Class Income. Subadvisers: (1) FMR Co., Inc.; (2) Fidelity Investments Money Management, Inc.; (3) FIL Investment Advisors (UK) Limited; and (4) other investment advisers serve as sub-advisers for the fund. Franklin Templeton Variable Insurance Products Trust Franklin Advisers, Inc. Templeton Global Bond VIP Fund, Class 2 Current income, consistent with preservation of capital, with capital appreciation as secondary. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Invesco Advisers, Inc. Invesco V.I. American Franchise Fund, Series I Seek capital growth. Invesco V.I. Diversified Dividend Fund, Series I To provide reasonable current income and long-term growth of income and capital. Invesco V.I. Global Health Care Fund, Series I Long-term growth of capital. Invesco V.I. International Growth Fund, Series I Long-term growth of capital. Invesco V.I. Technology Fund, Series I Long-term growth of capital. PF 646 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective MFS® Variable Insurance Trust Massachusetts Financial Services Company MFS® Research International Series, Initial Class Seeks capital appreciation. MFS® Utilities Series, Initial Class Seeks total return. Neuberger Berman Advisers Management Trust Neuberger Berman Management LLC Neuberger Berman AMT Balanced Portfolio, Class I – Neuberger Berman LLC ("NB") Seeks growth of capital. Neuberger Berman AMT Growth Portfolio, Class I – NB Seeks growth of capital. Neuberger Berman AMT Large Cap Value Portfolio, Class I – NB Seeks long-term growth of capital. Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio, Class I – NB Seeks growth of capital. Neuberger Berman AMT Short Duration Bond Portfolio, Class I – Neuberger Berman Fixed Income LLC Seeks the highest available current income consistent with liquidity and low risk to principal; total return is secondary. PIMCO Variable Insurance Trust Pacific Investment Management Company LLC PIMCO CommodityRealReturn ® Strategy Portfolio, Administrative Class Seeks maximum real return. PIMCO Low Duration Portfolio, Administrative Class Seeks maximum total return. PIMCO Total Return Portfolio, Administrative Class Seeks maximum total return. Rydex Variable Trust Guggenheim Investments Rydex Government Long Bond 1.2x Strategy Fund Seeks to provide investment results that correspond, before fees and expenses, to 120% of daily price movement of Long Treasury Bond. Rydex Inverse S&P 500 Strategy Fund ** Seeks to provide investment results that match, before fees and expenses, the inverse (opposite) performance of the S&P 500® Index on a daily basis. Rydex NASDAQ-100® Fund Seeks to provide investment results that correspond, before fees and expenses, to the NASDAQ-100 Index® on a daily basis. Rydex Nova Fund Seeks to provide investment results that match, before fees and expenses, 150% of the performance of S&P 500® Index on a daily basis. ** Rydex Precious Metals Fund Seeks to provide capital appreciation by investing in U.S. and foreign companies that are involved in the precious metals sector. T. Rowe Price Equity Series, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Blue Chip Growth Portfolio Seeks long-term capital growth. Income is a secondary objective . Third Avenue Variable Series Trust Third Avenue Management LLC Third Avenue Value Portfolio Long-term capital appreciation. The Universal Institutional Funds, Inc. Morgan Stanley Investment Management Inc. UIF Emerging Markets Equity Portfolio, Class I – Morgan Stanley Investment Management Company and Morgan Stanley Investment Management Limited Long-term capital appreciation by investing primarily in growth oriented equity securities of issuers in emerging market countries. Vanguard® Variable Insurance Fund **** The Vanguard Group. Inc. 1 Wellington Management Company, LLP 2 Barrow, Hanley, Mewhinney & Strauss, LLC 3 Delaware Investments Fund Advisers 4 William Blair & Company, L.L.C. 5 Schroder Investment Management North America, Inc. 6 Baillie Gifford Overseas Ltd. 7 M&G Investment Management Limited 8 Granahan Investment Management, Inc. 9 Vanguard® Balanced Portfolio 2 Growth and Income. PF 646 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective Vanguard® Diversified Value Portfolio 3 Growth and Income. Vanguard® Equity Income Portfolio Growth and Income. Vanguard® Equity Index Portfolio 1 Index: Growth and Income. Vanguard® Growth Portfolio Growth . Vanguard® High Yield Bond Portfolio 2 Income. Vanguard® International Portfolio Growth . Vanguard® Mid-Cap Index Portfolio 1 Index: Growth. Vanguard® Money Market Portfolio 1 Money Market. Vanguard® REIT Index Portfolio 1 Index: Growth and Income . Vanguard® Small Company Growth Portfolio Growth . Vanguard® Total Bond Market Index Portfolio 1 Index: Bonds. Vanguard® Total Stock Market Index Portfolio 1 Index: Growth and Income. Wells Fargo Advantage Funds SM - Variable Trust Wells Fargo Funds Management, LLC Wells Fargo Advantage VT Discovery Fund
